DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 06/26/2020 are acknowledged.
Claims 2-9 are pending for examination. Claim 1 is cancelled.

Priority
The application is a DIV of application No. 15/681,256, filed on 08/18/2017. The support(s) for the recited limitations “transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician; and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the first and second measured parameters” in claim 2 and for the limitations recited in claims 3-9 can be found in the specification of ‘256. Thus, the priority date of these recited limitations is considered as 08/18/2017. The support(s) for the other claimed limitations in claim 2 can be found in the provisional application No. 61/703,132, filed on 09/19/2012. The priority date for the other claimed limitations in claim 2 is considered as 09/19/2012. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 2 is/are also rejected due to said dependency. 
In regard to claim 2, line 10, “the noninvasive sensor” lacks of sufficient antecedent basis. It is unclear whether “the noninvasive sensor” refers to a first noninvasive sensor, a second noninvasive sensor, or an additional noninvasive sensor. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (USPN 5,050,613) in view of Rose et al. (USPGPUB 2018/0192965). In regard to claim 2, Newman discloses a system for noninvasively measuring a physiological parameter of a patient to facilitate a diagnosis (Figs. 1-20 and associated descriptions), the system comprising: an electronic device (element 10, Fig. 1 and associated descriptions) comprising a display (element 18, Figs. 1-2, 6-10, 13, 16, and 18 and associated descriptions), a memory device comprising processor-executable instruction stored thereon (element 16, Fig. 2 and associated descriptions), and a hardware processor in communication with the display and the memory (element 12, Fig. 2 and associated descriptions); the hardware processor programmed to execute the processor-executable instructions stored in the memory so as to: display, on the display, instructions to obtain a first measurement by positioning a first noninvasive sensor at a first measurement site on a patient (PPG sensors 32/34 for different measurement sites, Figs. 1-2, 5a, 6-7, 13, and 16 and associated descriptions); receive, from the noninvasive sensor, first signals responsive to a first physiological characteristic of the patient; calculate a first measured physiological parameter responsive to the first signals (blocks 204, 208, 210, 214, Figs. 5a and associated descriptions); display, on the display, instructions to obtain a second measurement by positioning a second noninvasive sensor at a second measurement site on the patient (blood pressure sensors 47/48 for different measurement sites, Figs. 1-2, 5a, 6-7, 13, and 16 and associated descriptions); receive, from the second noninvasive sensor, second signals responsive to a second physiological characteristic of the patient; calculate a second measured physiological parameter of the patient responsive to the second signals (Figs. 5a-5b and 19a and associated descriptions); display, on the display, the first and second measured physiological parameters (Figs. 5a-5b and 19a and associated descriptions; Col 9 line 48 – col 10 line 56).
Newman does not specifically disclose a wireless transceiver and transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician; and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the first and second measured parameters.
Rose teaches a telemedicine system with vital sign monitoring devices (Figs. 1-18 and associated descriptions) comprises a wireless transceiver ([0008]; [0010]; [0032]; elements 125, 135 and 194, Figs. 1 and 4-8 and associated descriptions); a pulse oximeter (element 180, Figs. 1 and 4-8 and associated descriptions) and blood pressure sensor (element 90, Fig. 1 and 4-8 and associated descriptions) and transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician (elements 105, 120, 125, 130, 135, and 150, Fig. 1 and associated descriptions); and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the measured vital signs/ parameters (element 500, Figs. 5-6 and associated descriptions; [0034]; [0086]; [0116-0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Newman) to incorporate the wireless transceiver and associated telemedicine functions/ elements/ sensors/ devices as taught by Rose, since both devices are vital sign monitoring systems and one of ordinary skill in the art would have recognized that the telemedicine functions as taught by Rose mitigates the need for office (doctor) visits which are difficult for remote-site patients as well as for handicapped, elderly patients (see at least [0034] of Rose). The rationale would have been to directly meet with the medical professional(s) without visiting the office.
In regard to claim 3, Newman as modified by Rose discloses the first measured parameter is oxygen saturation (SpO2, Figs. 1 and 4-8 and associated descriptions of Rose) and the second measured parameter is blood pressure (blood pressure, Figs. 1 and 4-8 and associated descriptions of Rose; referring to claim 2 above).
In regard to claim 4, Newman as modified by Rose discloses the wireless transceiver is configured to receive an instruction to re-run one or both of the first and second measurements ([0034]; [0080]; [0082]; [0087]; [0102]).
In regard to claim 5, Newman as modified by Rose discloses the hardware processor is further configured to receive a selection of one of the clinicians from the patient, and initiate a communication session with the clinician ([0094-0095]). Newman as modified by Rose does not specifically disclose to output a selection of clinicians. However, Newman as modified by Rose disclose “a session may be between a patient and his/her primary care physician, a telehealth service provider, or with any of an available pool of providers, depending on the program in use”([0093]) and “the patient logs into the same conference system with their unique patient ID and password to view available appointment times, and selects an appropriate appointment with the desired doctor or provider approved and pre-authorized by the system”([0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to incorporate outputting a selection of clinicians to the patient in order to provide the list of clinicians/ doctors/ medical professionals/ providers for the patient to find/ select the desired one.
In regard to claim 6, Newman as modified by Rose discloses the telemedicine session comprises a video of the clinician ([0056]; [0088]).
In regard to claim 8, Newman as modified by Rose discloses the hardware processor is further configured to instruct the patient to take a temperature reading (temperature sensor, Figs. 1 and 5-8 and associated descriptions; [0034]; [0080]; [0082]; [0087]; [0102]).
In regard to claim 9, Newman as modified by Rose discloses the hardware processor is further configured to instruct the patient to perform the first measurement again due to low signal confidence in the first measurement (Figs. 5a-5b and associated descriptions of Newman).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman and Rose as applied to claims 2-6 and 8-9 above, and further in view of Boucher et al. (USPGPUB 2014/0073880). In regard to claim 7, Newman as modified by Rose discloses all the limitations except the hardware processor is further configured to receive an indication of a prescription.
Boucher teaches a telemedicine system (Figs. 1-5 and associated descriptions) comprises a hardware processor (element 20, Figs. 1-7 and associated descriptions) is configured to receive an indication of a prescription ([0008]; [0035]; [0101]; [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Newman as modified by Rose)  to incorporate the function of receiving an indication of a prescription from the doctor(s) via telemedicine system as taught by Boucher, since both devices are telemedicine systems and one of ordinary skill in the art would have recognized that a prescription contains medicine/ drug or recommendation of the diagnostic results (see Boucher). The rationale would have been to directly obtain e-prescription from the provider/ doctor via the telemedicine system and allow the user to take corresponding actions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,890 in view of Rose. In regard to claim 2, claim 1 of ‘890 recites all the claimed limitations except transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician; and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the first and second measured parameters.
Rose teaches a telemedicine system with vital sign monitoring devices (Figs. 1-18 and associated descriptions) comprises a wireless transceiver ([0008]; [0010]; [0032]; elements 125, 135 and 194, Figs. 1 and 4-8 and associated descriptions); a pulse oximeter (element 180, Figs. 1 and 4-8 and associated descriptions) and blood pressure sensor (element 90, Fig. 1 and 4-8 and associated descriptions) and transmit, with the wireless transceiver, the first and second measured parameters over a network to a clinician (elements 105, 120, 125, 130, 135, and 150, Fig. 1 and associated descriptions); and initiate, with the wireless transceiver, a telemedicine session with the clinician over the network to obtain a diagnosis based on the measured vital signs/ parameters (element 500, Figs. 5-6 and associated descriptions; [0034]; [0086]; [0116-0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (claim 1 of ‘890) to incorporate the wireless transceiver and associated telemedicine functions/ elements/ sensors/ devices as taught by Rose, since both devices are vital sign monitoring systems and one of ordinary skill in the art would have recognized that the telemedicine functions as taught by Rose mitigates the need for office (doctor) visits which are difficult for remote-site patients as well as for handicapped, elderly patients (see at least [0034] of Rose). The rationale would have been to directly meet with the medical professional(s) without visiting the office. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791